DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: The title of the invention is not descriptive of the invention and is not technically accurate in such a way as to clearly convey what Applicant considers to be the novelty and assist readers in deciding whether there is a need for consulting the full patent text for details.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 10-21 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by JEDEC Standard (Version 1.0; JEDEC Solid State Association; January 2020; hereinafter JEDEC).

 	As per claim 1, JEDEC discloses a storage device communicating with a host including a host memory [Page iii: a UFS Host performance Booster to improve read performance by utilizing the host side memory], the storage device comprising: a semiconductor memory device including a plurality of non-volatile memory cells [Pages 1, 4: a Universal Flash Storage (UFS) and an Embedded Universal Flash Storage (eUFS); NAND flash-based storage devices]; and a device memory configured to store validity information of host performance booster (HPB) sub-regions included in each of HPB regions cached in st HPB region and HPB sub-region that host recommended], wherein the storage device is configured to update the priority table based on a read command received from the host and to transfer, to the host, a message recommending the HPB sub-region to be cached in the host memory based on the priority table [Pages 6, 7, 8; Table 6.7: selecting/activating L2P mapping table portions by the host based on the L2P map data; a HPB cache area is allocated in host memory to contain L2P mapping table cache; L2P mapping entries are loaded into the HPB cache area while only some portions of the L2P mapping table are cached in host system memory; HPB Sub-regions whose L2P mapping st HPB region and HPB sub-region that host is recommended, 2nd HPB region and HPB sub-region that host is recommended, 1st HPB region to be inactivated]. 
 	Regarding claim 6, JEDEC discloses the storage device of claim 5, wherein the priority table includes priority reference values for a plurality of HPB sub-regions, respectively, included in each of the plurality of HPB regions [Table 6.7].  	Regarding claim 7, JEDEC discloses the storage device of claim 6, wherein the priority reference value of the HPB sub-region corresponding to a HPB read command received from the host is increased by a first weight in response to the HPB read command, and wherein the priority reference value of the HPB sub-region corresponding to a normal read command received from the host is increased by a second weight different from the first weight in response to the normal read command [Table 6.7: device sends recommendations for activating new HPB sub-regions or inactivating active HPB regions; 1st HPB region and HPB sub-region that host is recommended, 2nd HPB region and HPB sub-region that host is recommended, 1st HPB region to be inactivated, K+8:K+11, K+12:K+15].  	Regarding claim 10, JEDEC discloses a method of operating a storage device communicating with a host including a host memory, the method comprising: determining to deactivate any one of a plurality of host performance booster (HPB) regions cached in the host memory [Pages 6, 7, 8; Table 6.7: selecting/activating L2P mapping table portions by the host based on the L2P map data; a HPB cache area is allocated in host memory to contain L2P mapping table cache; L2P mapping entries are loaded st HPB region and HPB sub-region that host is recommended, 2nd HPB region and HPB sub-region that host is recommended, 1st HPB region to be inactivated]; selecting any one of the plurality of HPB regions based on validity rates of the plurality of HPB regions cached in the host memory [Table 6.7: device sends recommendations for activating new HPB sub-regions or inactivating active HPB regions; 1st HPB region and HPB sub-region that host is recommended, 2nd HPB region and HPB sub-region that host is recommended, 1st HPB region to be inactivated]; and transferring, to the host, a message recommending to deactivate the selected HPB region [HPB Sub-regions whose L2P mapping entries are cached in host system memory are called active sub-regions and an active HPB region is a region which includes at least one active HPB sub-region, hence deactivating the HPB region; device sends recommendations for activating new HPB sub-regions or inactivating active HPB regions; 1st HPB region and HPB sub-region that host is recommended, 2nd HPB region and HPB sub-region that host is recommended, 1st HPB region to be inactivated].  	Regarding claim 11, JEDEC discloses the method of claim 10, in selecting any one of the plurality of HPB regions, an HPB region having a lowest validity rate, among the plurality of HPB regions cached in the host memory [Page 8: inactivating HPB region when the related entries in memory are no longer valid that is there are no more valid entries or the validity rate is at the lowest].  	Regarding claim 12, JEDEC discloses the method of operating a storage device communicating with a host including a host memory, the method comprising: receiving a read command from the host st HPB region and HPB sub-region that host is recommended, 2nd HPB region and HPB sub-region that host is recommended, 1st HPB region to be inactivated, K+8:K+11, K+12:K+15].  	Regarding claim 14, JEDEC discloses the method of claim 13, wherein, when the read command is the HPB read command, the priority reference value of the HPB sub-region corresponding to the read command is increased by the first weight [Table 6.7; Fig. 5.5; Pages10-15].  	Regarding claim 15, JEDEC discloses the method of claim 13, wherein, when the read command is the normal read command, the priority reference value of the HPB sub-region corresponding to the read command is increased by the second weight [Table 6.7; Pages 9-16]. st HPB region and HPB sub-region that host is recommended, 2nd HPB region and HPB sub-region that host is recommended, 1st HPB region to be inactivated, K+8:K+11, K+12:K+15].  	Regarding claim 17, JEDEC discloses the method of claim 16, wherein, when the HPB sub-region corresponding to the HPB read command is valid, the priority reference value of the HPB sub-region is increased by the third weight [Table 6.5; 6.7; Fig. 5.5; Pages10-15].  	Regarding claim 18, JEDEC discloses the method of claim 16, wherein, when the HPB sub-region corresponding to the HPB read command is invalid, the priority reference value of the HPB sub-region is increased by the fourth weight [Table 6.5; 6.7; Fig. 5.5; Pages10-15].  	Regarding claim 19, JEDEC discloses the method of claim 12, further comprising: transferring read data to the host by performing a read operation corresponding to the read command [Fig. 5.5; Pages10-15; Table 6.5; 6.7]. st HPB region and HPB sub-region that host is recommended, 2nd HPB region and HPB sub-region that host is recommended, 1st HPB region to be inactivated]; and transferring, to the host, a message recommending to deactivate the selected HPB region [HPB Sub-regions whose L2P mapping entries are cached in host system memory are called active sub-regions and an active HPB region is a region which includes at least one active HPB sub-region, hence deactivating the HPB region; device sends recommendations for activating new HPB sub-regions or inactivating active HPB regions; 1st HPB region and HPB sub-region that host is recommended, 2nd HPB region and HPB sub-region that host is recommended, 1st HPB region to be inactivated; Table 6.7: device sends recommendations for activating new HPB sub-regions or inactivating active HPB regions; 1st HPB region and HPB sub-region that host is nd HPB region and HPB sub-region that host is recommended, 1st HPB region to be inactivated, K+8:K+11, K+12:K+15].
Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Note that claim 9 is not allowable on its own merit but only by virtue of being dependent from claim 8. Thus, any amendment to the independent claims incorporating only the subject matter of non-allowable claim 9 will result in and trigger a final rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Luo (US 20210096984 A1) discloses a host-cached L2P mapping referred to as a host performance booster (HPB) including a cache of valid records.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARDOCHEE CHERY whose telephone number is (571)272-4246.  The examiner can normally be reached from 900-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571)272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




Respectfully Submitted,
USPTO

Dated:   March 9, 2020                                              By: /MARDOCHEE CHERY/
Primary Examiner 
Art Unit 2133
Email:Mardochee.Chery@uspto.gov                                                                                                                                                                                          Telephone: 571-272-4246
 Facsimile:   571-273-4246